
	

113 HJ 36 IH: Proposing a balanced budget amendment to the Constitution requiring that each agency and department’s funding is justified.
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 36
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Perry (for
			 himself, Mr. Pitts,
			 Mr. LaMalfa,
			 Mr. Ross, Mr. Salmon, and Mr.
			 McKinley) introduced the following joint resolution; which was
			 referred to the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing a balanced budget amendment to
		  the Constitution requiring that each agency and department’s funding is
		  justified.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Total outlays for any fiscal year shall not
				exceed total receipts for that fiscal year, unless three-fifths of the whole
				number of each House of Congress shall provide by law for a specific excess of
				outlays over receipts by a rollcall vote, but in no event shall total outlays
				for any fiscal year exceed the following: for the first fiscal year for which
				this article takes effect, 20 percent of the estimated gross domestic product
				of the United States for that year, and for each subsequent fiscal year, a
				percentage of the estimated gross domestic product equal to the applicable
				percentage for the preceding fiscal year reduced by .1 percentage point. Under
				this section, total spending for any fiscal year is not required to be less
				than 16 percent of the estimated gross domestic product of the United
				States.
					2.The limit on the debt of the United States
				held by the public shall not be increased, unless three-fifths of the whole
				number of each House shall provide by law for such an increase by a rollcall
				vote.
					3.Prior to each fiscal year, the President
				shall transmit to the Congress a proposed budget for the United States
				Government for that fiscal year in which total outlays do not exceed total
				receipts.
					4.No bill to increase revenue shall become
				law unless approved by a three-fifths majority of the whole number of each
				House by a rollcall vote.
					5.Any budget plan for a fiscal year for the
				Government submitted by the President to the Congress shall include a
				justification by each department or agency of the Government for any funding
				proposed for that department or agency in that plan. The justification shall
				include a justification each line item in the budget of that department or
				agency based upon its effect on carrying out its mission and its effect, if
				any, on the gross domestic product of the United States and an additional
				funding level below the requested number that would allow that department or
				agency to complete all of its critical mission functions.
					6.Total receipts shall include all receipts
				of the United States Government except those derived from borrowing. Total
				outlays shall include all outlays of the United States Government except for
				those for repayment of debt principal.
					7.The Congress shall enforce and implement
				this article by appropriate legislation, which may rely on estimates of outlays
				and receipts.
					8.The Congress may waive the provisions of
				this article for any fiscal year in which a declaration of war is in effect.
				The provisions of this article may be waived for any fiscal year in which the
				United States is engaged in military conflict or after any event which causes
				an imminent and serious military threat to national security and is so declared
				by a joint resolution or during which a natural disaster is declared by a joint
				resolution, adopted by a vote by two-thirds of each House, which becomes
				law.
					9.This article shall take effect beginning
				with the earlier of the tenth fiscal year beginning after its ratification or
				the first fiscal year beginning after any fiscal year in which the budget of
				the United States is not in
				deficit.
					.
		
